Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to the application 16/655,518 filed on 10/17/2019. Claims 1-5, 8, and 13 have been amended and claims 1, 8 and 13 are independent claims. Claims 17-19 have been cancelled. Claims 1-16 have been examined and are pending. 

Examiner’s Amendments
Authorization for this Examiner’s Amendment was given via email with Applicant’s representative, Mr. Jongwon Kim (Reg. No.: 66,993). Mr. Kim has agreed and authorized the Examiner to amend claims 1-5, 8, and 13 and cancel claims 17-19.

Claims
Replacing claims 1-19 as follows:
(Currently Amended) A method of providing, by a server, mutual authentication to mutual authentication participants for contents of a social media service, the method comprising:
receiving a first message generated in a terminal of a requestor requesting mutual authentication for specific contents, wherein the first message includes the specific contents and a signature of the requestor for the specific contents;
transmitting the specific contents to a terminal of an acceptor accepting the mutual authentication for the specific contents to allow the acceptor to authenticate the specific contents; 
receiving a second message generated in [[a]] the terminal of [[an]] the acceptor second message is generated by , and includes the specific contents and a signature of the acceptor for the specific contents; and
storing the specific contents included in the first message and the second message as mutually authenticated contents by the requestor and the acceptor, when first message and the second message are verified based on the signature of the requestor and the signature of the acceptor,

wherein the specific contents are selected in the terminal of the requestor displaying contents provided in the social media service 

	2.  (Currently Amended) The method of claim 1, wherein:
the signature of the requestor is obtained by encrypting a hash value of the specific contents with a private key of the requestor, and the signature of the acceptor is obtained by encrypting the hash value of the specific contents with a private key of the acceptor, and
the storing of the specific contents as the mutually authenticated contents includes:
decrypting the signature of the first message  by using a public key of the requestor, and verifying whether the requestor has transmitted the specific contents included in the first message based on a result of the decryption; and
decrypting the signature of the second message by using a public key of the acceptor, and verifying whether the acceptor has transmitted the specific contents included in the second message based on a result of the decryption.
	3. (Currently Amended) The method of claim 1, wherein:
the storing of the specific contents as the mutually authenticated contents includes:
verifying the first message and the second message 
when at least a part of the specific contents exists in a database storing an original provided in the social media service, generating server authentication representing that at least the part of the mutually authenticated contents is the original; and
storing the specific contents adding the server authentication.

	4. (Currently Amended) The method of claim 3, wherein:
the storing of the specific contents as the mutually authenticated contents includes
obtaining original contents corresponding to at least the part of the specific contents, and when a hash tree of groups configuring the specific contents includes a hash tree of groups configuring the original contents, proving at least the part of the specific contents as the original, and
the hash tree of the groups configuring the specific contents is included in at least one of the first message and the second message 

	5. (Currently Amended) The method of claim 1, wherein:
the	first message further	includes authentication context information of the terminal of the requestor, and
the	second message further includes authentication context information of the terminal of the acceptor.

	6. (Original) The method of claim 1, wherein:
the specific contents are conversation contents selected in a chat room of an instant messaging application displayed on a screen of the terminal of the requestor.

	7. (Original) The method of claim 6, wherein:
the conversation contents selected in the chat room are local contents stored in the terminal of the requestor.

  receiving a first message requesting mutual authentication for specific contents selected by a terminal of a requestor from the server, the first message including the specific contents and a signature of the requestor for the specific contents;
displaying the specific contents to allow an acceptor to authenticate the specific contents;
when an authentication acceptance for the specific contents is entered by the acceptor, generating a second message for the specific contents and transmitting [[a]] the second message , the second message including the specific contents and a signature of the acceptor for the specific contents; and
receiving a mutual authentication result for the specific contents as a response to the second message from the server,
wherein the mutual authentication result is generated when the first message and the second message are verified based on the signature of the requestor and the signature of the acceptor 


	9. (Original) The method of claim 8, wherein:
the displaying of the specific contents includes
displaying the specific contents received from the server on an authentication acceptance screen.

	10. (Original) The method of claim 8, wherein:
the displaying of the specific contents includes

	11. (Original) The method of claim 10, further comprising:
when the specific contents are different from the local contents, terminating the mutual authentication for the specific contents.

	12. (Original) The method of claim 8, wherein:
the displaying of the specific contents includes
extracting local contents corresponding to the specific contents in local data stored, and when the specific contents received from the server are different from the local contents, displaying a different portion between the specific contents and the local contents on an authentication acceptance screen.

	13. (Currently Amended) A method of providing, by a server, mutual authentication to mutual authentication participants for conversation contents in a chat room of an instant messaging application, the method comprising:
receiving a  first request message requesting mutual authentication for conversation contents in a chat room to an acceptor, from a terminal of a requestor, the first message including an electronic signature of the requestor for the conversation contents of the chat room;
transmitting a notification message of mutual authentication request for the conversation contents to a terminal of the acceptor to allow the acceptor to authenticate the conversation contents;
receiving a second message for the conversation contents from the terminal of the acceptor, wherein the  second message is generated by authenticating the specific contents by the acceptor and includes an electronic signature of the acceptor for the conversation contents of the chat room;
storing the conversation contents authenticated by each of the terminal of the requestor and the terminal of the acceptor when the first message and the second message are verified based on the electric signature of the requestor and the electric signature of the acceptor; and
transmitting a mutual authentication result message for the conversation contents to the terminal of the requestor and the terminal of the acceptor.


	14. (Original) The method of claim 13, wherein:
the transmitting of the notification message of mutual authentication request includes
determining a participant of the chat room to which the conversation contents of the chat room are transmitted as the acceptor, or determining a user designated from the terminal of the requestor as the acceptor.

	15. (Original) The method of claim 13, wherein:
the conversation contents are contents stored in the terminal of the requestor.



	16. (Currently Amended) The method of claim 13, wherein:
the receiving of the second message includes when the conversation contents are identically stored in the terminal of the
acceptor, receiving the second message.


      17-19. (Canceled)





Examiner’s Statement of Reasons for Allowance
Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The invention is directed to method of mutually15 authenticating, by a plurality of users, contents (for example, conversation contents) transmitted by a social media service, such as an instant messaging service, and storing the mutually authenticated conversation contents, a server, a user terminal, and an application implementing the same. 
Some embodiments of the present disclosure provide user interface through20 which conversation contents are conveniently mutually authenticated in a social media service, such as an instant messaging service. 
An exemplary embodiment of the present disclosure provides a method of providing, by a server, mutual authentication to mutual authentication participants for2 contents of a social media service. The method includes: receiving requestor authentication information generated in a terminal of a requestor requesting mutual authentication for specific contents; receiving acceptor authentication information generated in a terminal of an acceptor accepting the mutual authentication for the5 specific contents; and verifying the requestor authentication information and the acceptor authentication information, and storing the specific contents included in the requestor authentication information and the acceptor authentication information as mutually authenticated contents by the requestor and the acceptor. The requestor authentication information may include the specific contents and a signature of the10 requestor for the specific contents, and the acceptor authentication information may include the specific contents and a signature of the acceptor for the specific contents. The specific contents may 
The signature of the requestor may be obtained by encrypting a hash value of the specific contents with a private key of the requestor, and the signature of the acceptor may be obtained by encrypting the hash value of the specific contents with a private key of the acceptor. The storing of the specific contents as the mutually authenticated contents may include: decrypting the signature of the requestor20 authentication information by using a public key of the requestor, and verifying whether the requestor has transmitted the specific contents included in the requestor authentication information based on a result of the decryption; and decrypting the signature of the acceptor authentication information by using a public key of the acceptor, and verifying whether the acceptor has transmitted the specific contents3 included in the acceptor authentication information based on a result of the decryption. 
The storing of the specific contents as the mutual authenticated contents may include: verifying the requestor authentication information and the acceptor authentication information; when at least a part of the specific contents exists in a5 database storing an original provided in the social media service, generating server authentication representing that at least the part of the mutual authenticated contents is the original; and storing the specific contents adding the server authentication. 
The storing of the specific contents as the mutual authenticated contents may include obtaining original contents corresponding to at least the part of the specific10 contents, and when a hash tree of groups configuring the specific contents includes a hash tree of groups configuring the original contents, proving at least the part of the specific 
The closest prior art are Hessler (“Hessler,” US 20150244699), Tschofenig et al. (“Tschofenig,” US 20170359338) and Johansson (“Johansson,” US 9654431) are also generally directed to various aspects of mutual authentication of information or files. 
However, none of Hessler, Tschofenig, Johansson, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, these references fails to teach all limitations recited in claim 1 as a whole, especially “A method of providing, by a server, mutual authentication to mutual authentication participants for contents of a social media service, the method comprising: receiving a first message generated in a terminal of a requestor requesting mutual authentication for specific contents, wherein the first message includes the specific contents and a signature of the requestor for the specific contents; transmitting the specific contents to a terminal of an acceptor accepting the mutual authentication for the specific contents to allow the acceptor to authenticate the specific contents; receiving a second message generated in the terminal of the acceptor, wherein the second message is generated by authenticating the specific contents by the acceptor, and includes the specific contents and a signature of the acceptor for the specific contents; and storing the specific contents included in the first message and the second message as mutually authenticated contents by the requestor and the acceptor, when the  first message and the second message are verified based on the signature of the requestor and the signature of the acceptor, wherein the specific contents are selected in the terminal of the requestor displaying contents provided in the social media service.” 
These features in light of other features described in the independent claim 1 is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to void processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 





/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439